Citation Nr: 1620180	
Decision Date: 05/18/16    Archive Date: 05/27/16	

DOCKET NO.  14-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Ashley Brooke Thomas, attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1992 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's multiple sclerosis is related to her active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her symptoms of multiple sclerosis manifested to a compensable degree within seven years of her May 1993 discharge, and she is therefore entitled to the chronic disease presumption under VA regulations.  The Veteran stated she remembered having spells of weakness, severe fatigue and loss of balance while on active duty.  See February 2011 Statement in Support of Claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for multiple sclerosis may be also be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's available service treatment records shows no in-service complaints, treatment, or diagnosis of multiple sclerosis.  Her February 1992 enlistment examination report noted normal clinical findings for all systems.  Multiple sclerosis was not diagnosed at entrance to active duty service.  An April 1992 service treatment record noted the Veteran sought a Ben-Gay prescription due to cramping in her right foot.  The Veteran separated from service in May 1993 because she was pregnant.  There is no copy of a separation examination.  

A November 1993 treatment record noted the Veteran presented for a retinal evaluation.  The Veteran was told she had an infection in her optic nerve.  She was diagnosed with acute posterior multifocal placoid pigment epitheliopathy.  The examiner noted that the diagnosis was probably secondary to a virus.

A July 2008 eye report from the Veteran's private optometrist, A.A.O., noted the Veteran had a history of recurrent episodes of optic neuritis secondary to multiple sclerosis.

A November 2010 letter from the Veteran's private neurologist, Dr. J.L.H., noted that the Veteran was a patient of his for a number of years.  She was presently diagnosed with multiple sclerosis and gave a history of having spells of weakness for many years.  She related an event from November 1993, the medical records of which she provided to the doctor, in which she lost visual acuity in her eye.  It was diagnosed as an acute posterior multifocal placoid pigment epitheliopathy.  The private neurologist stated that this condition "almost definitely was optic neuritis, which is associated with multiple sclerosis."   Dr. J.L.H. stated that in light of the records demonstrating she had a history of multiple sclerosis, she "obviously" started having multiple sclerosis in 1993.  The doctor stated this was to a reasonable degree of medical certainty.

In April 2011, the Veteran underwent a VA examination where she was diagnosed with relapsing, remitting multiple sclerosis.  The VA examiner opined that the Veteran's multiple sclerosis was not caused by or a result of her previous military service.  In support of this conclusion, the examiner stated that it was well known that multiple sclerosis was an insidious disease process.  Patients initially complain of vague symptoms and several years later, due to increased problems, are diagnosed clinically by neurology with the use of magnetic resonance imaging and lumbar puncture.  Upon review of the medical records, the Veteran was noted to have "vague symptoms" during her short period of active duty service which could be attributed to many diagnoses.  However, the VA examiner stated there was no specific diagnosis of multiple sclerosis or treatment during her active duty service.  The VA examiner provided no discussion of the symptoms the Veteran experienced during the seven-year period following discharge from active duty service or comment on whether these symptoms amounted to multiple sclerosis that was not yet formally diagnosed.

The Veteran also submitted an undated letter in February 2016 from another private doctor, C.S.M., who wrote that the Veteran was a patient of his who has multiple sclerosis.  The doctor wrote that on November 1, 1993, the Veteran had her first symptom of MS, which was a left optic neuritis.  At the time, she was not known to have multiple sclerosis and was worked up for possible infection.  With time she showed typical white matter lesions with further exacerbations consistent with multiple sclerosis.  This formal diagnosis was not until 2004.  However, she showed both old and new lesions on her MRI probably stemming from previous attacks.  She was now on a disease-modifying drug for multiple sclerosis management.  The doctor stated that the Veteran's incident in 1993 was part of her multiple sclerosis diagnosis.

Based on a review of the evidence of record, the Board finds that service connection is warranted.

Although the evidence shows that multiple sclerosis was not formally diagnosed until 2004, which is 11 years after service discharge, the Veteran's credible statements and the opinions of her private treating physicians indicate that she was experiencing symptoms of multiple sclerosis within the seven-year presumptive period, that were later diagnosed in 2004 as multiple sclerosis.  The Board finds further support for that conclusion from the VA examination.  Despite providing a negative nexus opinion, the VA examiner commented that it was "well known that multiple sclerosis was an insidious disease process" and patients complain of vague symptoms and then are diagnosed "several years later."    

The Board finds the Veteran to be competent and credible in statements regarding in-service symptoms and continuing symptomatology since service as there is no reason to doubt her other than the lack of contemporaneous medical evidence.  In this regard, her private examiners have affirmed her recollection of symptoms going back to the early 1990s which is consistent with an onset within the seven-year presumptive period.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for multiple sclerosis is warranted.  The competent evidence of record shows that the Veteran's multiple sclerosis initially manifested to a compensable degree within the seven-year presumptive period after separation from service.  38 C.F.R. §§ 3.307, 4.124a, Diagnostic Code 8018.

Accordingly, the Board concludes that the Veteran's multiple sclerosis manifested to a compensable degree within seven years after separation from service, and therefore, presumptive service connection for multiple sclerosis must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for multiple sclerosis is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


